Citation Nr: 1103991	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-09 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Whether new and material evidence has been received to reopen 
a claim for tinnitus.

4.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1974 
and from May 1976 to January 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
granted the Veteran's request to reopen his claims for service 
connection for bilateral hearing loss and tinnitus but denied 
service connection for both claims.

In June 2008, the Veteran submitted an additional statement 
regarding his claims for service connection.  This statement was 
submitted without a waiver of initial agency of original 
jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) 
(2010).  However, these statements are basically reiterations of 
arguments previously submitted by the Veteran which are already 
of record, and which therefore have already been reviewed by the 
AOJ.  As such, this statement does not present pertinent evidence 
for which a written waiver would be required.  Id.


FINDINGS OF FACT

1.  The AOJ last denied service connection for the bilateral 
hearing loss in the October 1981 rating decision.  The Veteran 
was notified of the decision and of his appellate rights; 
however, he did not initiate an appeal of that decision.  

2.  Evidence received since the final October 1981 rating 
decision is new, relevant, and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
bilateral hearing loss.

3.  The AOJ last denied service connection for the tinnitus in 
the October 1981 rating decision.  The Veteran was notified of 
the decision and of his appellate rights; however, he did not 
initiate an appeal of that decision.  

4.  Evidence received since the final October 1981 rating 
decision is new, relevant, and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
tinnitus.

5.  The Veteran is noted to have entered active duty in August 
1972 with preexisting bilateral ear hearing loss, such that there 
is clear and unmistakable evidence of its pre-existence.  

6.  There is no competent evidence that the Veteran's preexisting 
bilateral hearing loss was aggravated by his service from August 
1972 to August 1974.

7.  The Veteran is noted to have entered active duty in May 1976 
with preexisting bilateral ear hearing loss, such that there is 
clear and unmistakable evidence of its pre-existence.  

8.  There is no competent evidence that the Veteran's preexisting 
bilateral hearing loss was aggravated by his service from May 
1976 to January 1980.

9.  The Veteran currently experiences tinnitus.

10.  There is no competent or credible evidence of a connection 
between the Veteran's tinnitus and his military service.




CONCLUSIONS OF LAW

1.  The October 1981 rating decision, with respect to the 
Veteran's claim of service connection for bilateral hearing loss, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).

2.  New and material evidence has been submitted since the last 
prior final denial of the Veteran's claim of service connection 
for bilateral hearing loss in the October 1981 rating decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).
 
3.  The October 1981 rating decision, with respect to the 
Veteran's claim of service connection for tinnitus, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2010).

4.  New and material evidence has been submitted since the last 
prior final denial of the Veteran's claim of service connection 
for tinnitus in the October 1981 rating decision.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The Veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 1111, 1112, 
1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.385 (2010).

6.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the AOJ to 
the Veteran dated in January 2006.  That letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of record 
that was necessary to substantiate his service connection claims; 
(2) informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information and 
evidence that he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to the new and material evidence claim, 
the VCAA notice letter is compliant with the recent United States 
Court of Appeals for Veterans Claims (Court) decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained 
the bases of the prior denial (i.e., the deficiencies in the 
evidence when the claim was previously considered).  Even so, the 
Veteran's claims for service connection are being reopened, such 
that any error in notice under the law as articulated by the 
Court in Kent does not prejudice the Veteran's claims.

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the May 
2006 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. 
App. at 120.  Thus, there is no timing error.   

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment records 
(STRs), and a VA medical examination regarding both of his 
claims.  The Veteran has submitted personal statements and a 
private treatment record.  The Veteran has not provided 
authorization for the VA to obtain any additional private medical 
records, nor has he indicated that such records exist.  
Therefore, the Board concludes that the duty to assist the 
Veteran in gathering information to advance his claims has been 
met.

The Board notes that when the VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  A medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (a medical opinion that contains only data 
and conclusions is accorded no weight).  In this instance, the 
examination report was provided by a CCC-A (certified 
audiologist), and as such by a qualified examiner.  Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (holding that medical 
examinations may be conducted by licensed healthcare 
professionals competent to provide diagnoses, statements, or 
opinions).  Furthermore, the VA medical examiner reviewed the 
medical record and history of the Veteran's pre-existing 
bilateral hearing loss as well as his tinnitus, and the 
relationship of each disorder to his military service.  As such, 
the VA medical examination satisfied the obligation of the VA to 
provide a medical opinion that is adequate for rating purposes, 
such that no further development in terms of obtaining medical 
records, examinations, or opinions, is necessary.  38 U.S.C.A. 
§ 5103.




New and Material Evidence to Reopen the Veteran's Service 
Connection Claim for Bilateral Hearing Loss and Tinnitus 

The Veteran maintains that he currently experiences bilateral 
hearing loss and tinnitus as a result of his exposure to acoustic 
trauma during his military service.  See the Veteran's January 
2006 claim.  The request to reopen the Veteran's claims for 
bilateral hearing loss and tinnitus will be treated together as 
these present similar issues of law and fact.

The AOJ denied service connection for the Veteran's bilateral 
hearing loss and tinnitus in the October 1981 rating decision.  
The AOJ notified the Veteran of this decision and apprised him of 
his procedural and appellate rights.  Although the Veteran 
submitted a NOD with that decision, he did not perfect his appeal 
of that claim by filing a timely Substantive Appeal (e.g., VA 
Form 9 or equivalent statement) after the AOJ sent him a December 
1981 Statement of the Case (SOC).  Therefore, the October 1981 
rating decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.202, 20.302, 20.1103 (2010).  

The Board notes that although the AOJ has adjudicated the claims 
of service connection on the merits during the course of this 
appeal, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the AOJ is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-
92 (March 4, 1992).  Accordingly, the Board must initially 
determine on its own whether there is new and material evidence 
to reopen the claims for service connection for bilateral hearing 
loss and tinnitus before proceeding to the merits on appeal.  If 
the Board finds that no new and material evidence has been 
received, that is where the analysis must end, and what the AOJ 
may have determined in that regard is irrelevant.

The Veteran filed a claim to reopen his previously denied claims 
for service connection for bilateral hearing loss and tinnitus in 
January 2006.  Therefore, the amended regulation for new and 
material evidence applies.  See 66 Fed. Reg. at 45,620, 
indicating to apply the revised version of 38 C.F.R. § 3.156 to 
petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  Under the revised standards, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But 
see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of the VA] to consider the patently 
incredible to be credible").  The Court has elaborated on what 
constitutes "new and material evidence."  New evidence is not 
that which is cumulative of other evidence already present in the 
record.  In determining whether new and material evidence has 
been submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 285 (1996); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the prior final rating decision of October 1981, the AOJ 
denied the Veteran's claim for service connection for bilateral 
hearing loss because this disorder had existed prior to service 
and there was no in-service evidence of aggravation.  In the same 
decision, the AOJ had denied the Veteran's claim for service 
connection for tinnitus, because there was no evidence to connect 
the disorder to service.

Here, the Board finds that new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a) has been received since the last 
final October 1981 rating decision.  In this case, the Veteran 
has submitted a private treatment record dated in February 2006 
from C. Blount, M.D., which indicates that, based on a review of 
the Veteran's occupation in service, the Veteran's bilateral 
hearing loss and tinnitus began during his military service.  
Presuming the credibility of this evidence, and applying the law 
with a broad and liberal interpretation, this new medical 
evaluation relates to an unestablished fact necessary to 
substantiate the Veteran's claims and raises a reasonable 
possibility of substantiating the claims.  38 C.F.R. 
§ 3.156(a).  As new and material evidence has been received, the 
claims for service connection for bilateral hearing loss and 
tinnitus are reopened.  38 U.S.C.A. § 5108.    

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
hearing loss).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may also mean statements conveying 
sound medical principles found in medical treatises.  It also 
includes statements contained in authoritative writings, such as 
medical and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

The VA is to give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for disability 
benefits. 38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay 
evidence, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) recently held that lay evidence, 
when competent, can establish a nexus between the Veteran's 
disability and an in-service disease or injury.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its 
previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit stated in Davidson that it has 
previously and explicitly rejected the view that competent 
medical evidence is always required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. 
§§ 1154(a), lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377 (footnote omitted).  For example, a layperson 
would be competent to identify a "simple" condition like a 
broken leg, but would not be competent to identify a form of 
cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss, to 
Include as Aggravated by Service

For purposes of establishing service connection under 38 U.S.C.A. 
§ 1110, every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required 
to show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  This holding replaced the previous standard 
under 38 C.F.R. § 3.304(b), which had required that if a 
condition was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the burden 
then shifted to the claimant to show that the condition increased 
in severity during service.

If a preexisting disability is noted upon entry into service, the 
Veteran cannot bring a claim for service connection for that 
disability, but the Veteran may bring a claim for service-
connected aggravation of that disability.  In that case, § 1153 
applies and the burden falls on the Veteran to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which 
holds that evidence of a temporary flare-up, without more, does 
not satisfy the level of proof required of a non-combat Veteran 
to establish an increase in disability).  

A preexisting injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

As mentioned, the first requirement for any service-connection 
claim is the existence of a current disability.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225.  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  According to VA standards, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Considering this, an April 2008 VA audiology examination revealed 
the following bilateral hearing loss according to the 
requirements of 38 C.F.R. § 3.385.

HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
45
65
65
LEFT
30
35
55
65
65

At the April 2008 audiology examination, the Veteran's Maryland 
CNC Test speech recognition score for the right ear was rated at 
92 and was also rated at 92 percent for the left ear.  As such, 
with the VA audiometric examination showing at least three 
auditory thresholds above 40 for both ears, and speech 
recognition scores at both examinations below 94 percent, the 
Board observes that the Veteran clearly exhibits current 
bilateral hearing loss.

With regards to the question of whether or not the Veteran's 
bilateral hearing loss was noted upon entry into service, the 
Veteran's enlistment examination of August 1972, documents 
hearing loss for both ears upon entry to service.  In July 1974, 
the Veteran continued to show similar levels of bilateral hearing 
loss.  Subsequently, at the time of his May 1976 re-enlistment 
examination the Veteran again showed hearing loss, and the 
separation again showed bilateral hearing loss.  These records 
were reviewed by the VA medical examiner in April 2008.  At that 
time, the examiner noted that the Veteran showed mild bilateral 
hearing loss in 1972.  In addition, the enlistment and separation 
examinations from the Veteran's second period of service also 
showed "no change in the previously diagnosed hearing loss."  
Therefore, the Veteran is not entitled to the presumption of 
soundness for either period of active duty service since his pre-
existing bilateral hearing loss was noted at both his August 1972 
and May 1976 enlistment examinations.  See 38 U.S.C.A. § 1111; 
38 C.F.R. 3.304(b).  

It follows that, according to VAOPGCPREC 3-2003, the VA is not 
required to show that there was no aggravation of the Veteran's 
pre-existing hearing loss during service beyond its natural 
progression.  Rather, it is the Veteran's burden to show a 
chronic (meaning permanent) worsening of his pre-existing hearing 
loss during service.  In other words, he may only bring a claim 
for aggravation of this pre-existing condition.  Wagner, 370 F.3d 
at 1096.

As stated above, a preexisting injury or disease is considered as 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  And, again, 
aggravation may not be conceded where the disability underwent 
no increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).    

As indicated above, it was noted that the Veteran had bilateral 
hearing loss prior to entering into service at his enlistment 
examination of August 1972 and showed similar bilateral hearing 
loss at the time of his July 1974 separation examination as 
follows:  

HERTZ
RIGHT EAR
500
1000
2000
3000
4000
Enlistmen
t
20
20
30
*
30
Separatio
n 
25
20
35
*
35
LEFT
EAR





Enlistmen
t
15
15
35
*
35
Separatio
n 
25
25
35
*
35

This evidence shows some evidence of a slight increase in the 
Veteran's bilateral hearing loss at certain levels; however, a 
medical opinion is required to determine whether this evidence 
shows an actual increase in the Veteran's pre-existing bilateral 
hearing loss during the Veteran's first period of military 
service.  38 C.F.R. § 3.159(a)(1).

At his enlistment examination of May 1976 the Veteran showed 
bilateral hearing loss and again showed similar bilateral hearing 
loss at the time of his December 1979 separation examination as 
follows:  

HERTZ
RIGHT EAR
500
1000
2000
3000
4000
Enlistmen
t
15
15
25
*
25
Separatio
n 
10
10
25
30
25
LEFT
EAR





Enlistmen
t
15
10
35
*
30
Separatio
n 
15
15
25
35
25

These records do not show that the Veteran's bilateral hearing 
worsened significantly during his second period of military 
service.  If anything, it appears that the Veteran's hearing may 
have improved slightly during his second period of service, 
although this may also be due to the normal variability of the 
testing results.  38 C.F.R. § 4.2.  As such, the Board is 
presented with relevant evidence, however, this must be 
considered by a qualified medical examiner to determine if these 
records show aggravation of the Veteran's bilateral hearing loss 
during his military service.

In this instance, the Board is presented with one negative 
opinion and one positive opinion, both provided by qualified 
medical examiners.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  As stated by the Court, 
credibility is the province of the Board.  It is not error for 
the Board to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate statement 
of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

In February 2006, the Veteran provided the following private 
treatment record from Dr. Blount indicating that he had 
"examined [the Veteran's] hearing and believe it is more likely 
than not that his... [b]ilateral hearing loss began with his 
occupation in the service as a Nike-Hercules missleman [sp]."  
This conclusion appears to be based primarily, if not entirely on 
the basis of a history as related by the Veteran.  A medical 
history provided by a Veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  This 
is particularly so in the case here, involving a pre-existing 
condition.  In this case, Dr. Blount's opinion does not address 
the Veteran's pre-existing bilateral hearing loss, if the medical 
evidence of record shows aggravation of this disorder during 
service, or how the Veteran's experience in service might have 
aggravated his pre-existing bilateral hearing loss.  As such, the 
medical evidence supplied by Dr. Blount does not provide an 
adequate explanation for the indication that the Veteran's 
bilateral hearing loss began during his military service.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
articulated reasoning enables the Board to conclude that a 
medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach the 
conclusion submitted in the medical opinion).  A medical opinion 
must support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record.  Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, Dr. 
Blount's opinion of a general relationship between the Veteran's 
bilateral hearing loss and his military service is directly 
contradicted by the evidence showing that the Veteran's bilateral 
hearing loss pre-existed both periods of his military service, 
nor has Dr Blount addressed the bilateral hearing loss evidence 
contained in the Veteran's enlistment and discharge examinations.  
Therefore, Dr. Blount's opinion does not provide a sufficient 
basis to show an in-service connection, much less aggravation, 
for the Veteran's bilateral hearing loss.

As to the negative opinion, the Veteran' claim of aggravation of 
his pre-existing bilateral hearing loss was also reviewed by a VA 
audiometric examiner in April 2008, who concluded that the 
Veteran's pre-existing bilateral hearing loss was "not 
permanently aggravated by acoustic trauma incurred during 
military service."  The examiner based this conclusion on the 
pertinent medical evidence of record, which clearly showed that 
the Veteran was experiencing bilateral hearing loss prior to his 
first period of service and with "no significant increase in the 
hearing loss at the separation examination of 1974," and no 
"progression of the condition by the time of the last separation 
examination in 1979."  The VA medical examination was thorough, 
based on an examination of the Veteran, and is supported by the 
evidence of record which indicates at most a mild variation in 
the Veteran pre-existing bilateral hearing loss over the course 
of his military service.  Furthermore, the April 2008 opinion is 
provided by a qualified medical professional (38 C.F.R. 
§ 3.159(a)(1)), and the VA audiometric examiner specifically 
addressed the issue of aggravation during both periods of 
service, which is currently at issue.  Based on this, the Board 
finds the April 2008 VA medical examination to be of greater 
probative weight than the February 2006 private treatment record 
from Dr. Blount.  
Specifically, the VA examiner explained the Veteran's STRs show 
he had hearing loss prior to enlistment for his first period of 
service and that there was no significant progression of the 
condition by the time of the last separation examination in 1979.  
Therefore, it was the examiner's opinion that the Veteran's pre-
existing hearing loss was not permanently aggravated by acoustic 
trauma incurred during military service.  

Therefore, the probative medical evidence of record shows that 
the Veteran's bilateral hearing loss was not aggravated during 
his military service.    

Considering this medical evidence regarding the Veteran's 
bilateral ear hearing loss disability prior to, during, and 
subsequent to his service, there was no discernable increase in 
the severity of his bilateral hearing loss within the meaning of 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  Simply stated, the 
competent evidence of record does not show the Veteran's pre-
existing bilateral hearing loss permanently worsened beyond its 
normal progression during his active duty service.  Absent any 
evidence of an increase, the presumption of aggravation does not 
apply.  

The Board notes that the Veteran served as a "Launcher 
Crewman," which is a military occupational specialty which may 
be associated with acoustic trauma which might have affected his 
hearing.  See the Veteran's DD Form 214s.  Furthermore, the 
Veteran is competent to say he was exposed to acoustic trauma 
during service.  See Layno v. Brown, 6 Vet. App. at 469; see also 
38 C.F.R. § 3.159(a)(2).  As such, exposure to acoustic trauma is 
corroborated due to his service as a "Launcher Crewman," as 
shown by his military occupational specialty (MOS), indicated by 
his DD Form 214.  Therefore, the Board accepts that the Veteran 
was exposed to acoustic trauma during service.  Shedden, 381 F.3d 
at 1167; see also Hensley, 5 Vet. App. at 159.  However, the 
Veteran is not generally competent to state that his bilateral 
hearing loss worsened due to his military service, or due to any 
in-service acoustic trauma.  The Board emphasizes that 
independent medical evidence is needed to support a finding that 
the pre-existing disorder increased in severity during his active 
duty service in 2002 beyond its natural progression.  See Paulson 
v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1994).  As such, the assertions that from the 
Veteran that his service caused his hearing to get worse are 
outweighed by the medical evidence of record which shows that 
there was no permanent increase in the severity of his bilateral 
hearing loss during or as a result of his active military 
service.  Therefore, the Veteran's lay testimony is outweighed by 
the medical evidence of record.  

Finally, there is no evidence to show that the Veteran's 
bilateral hearing loss showed permanent aggravation within one 
year of his service, such that the Veteran is not entitled to 
application of the presumptive provisions.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, as the preponderance of the evidence is against his 
bilateral hearing loss claim, on the basis of aggravation of a 
pre-existing condition during service, the "benefit of the 
doubt" rule is not for application, and the claim for bilateral 
hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Service Connection for Tinnitus

The Veteran claims to currently experience tinnitus due to his 
military service.  See the Veteran's January 2006 claim.  As 
noted above, the first requirement for a service connection claim 
is proof that the Veteran currently has the claimed disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
case, the VA medical examinations of September 1981 and April 
2008, and the private treatment record dated in February 2006 
from Dr. Blount, have all diagnosed the Veteran with tinnitus.  
Furthermore, the Veteran has indicated that he experiences the 
symptoms of tinnitus.  See the Veteran's January 2006 claim and 
June 2006 NOD.  Tinnitus has been found by the Court to be a type 
of disorder associated with symptoms capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Board 
concludes that there is competent evidence in the record to show 
that the Veteran is currently experiencing tinnitus.  

As noted above, the Board has concluded that the Veteran's MOS 
shows that he was likely exposed to acoustic trauma during his 
military service.  Consequently, the determinative issue is 
whether the Veteran's competently diagnosed tinnitus is 
attributable to his military service, or to any acoustic trauma 
he may have experienced.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  It is in this critical respect the Veteran's claim fails.

The Veteran's STRs indicate that he was provided with separation 
examinations in July 1974 and December 1979, neither of these 
found any evidence of tinnitus.  Furthermore, the Veteran signed 
a medical history report at the time of both examinations 
indicating that he was not experiencing any ear trouble.  The 
Veteran's STRs were generated with a view towards ascertaining 
his then-state of physical fitness; they are akin to statements 
of diagnosis and treatment and are of increased probative value.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than reported history).  As such, the 
Veteran's STRs do not show any evidence of tinnitus being 
diagnosed as a chronic disorder during the Veteran's service.

In fact, the Veteran has not alleged that his tinnitus began 
during his military service, nor has he provided any specific 
date as to the onset of this disorder.  The duty to assist is not 
a one-way street; a claimant cannot remain passive when he has 
relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 
(1996) (VA has a duty to assist the appellant, not a duty to 
prove his claim while the appellant remains passive); accord Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In fact, the earliest 
indication of tinnitus is the VA medical examination of September 
1981 about a year and a half after his service, and there is no 
other statement or evidence of record to indicate that the 
Veteran experienced tinnitus prior to that date.  As such, there 
is no competent or credible evidence of a chronic tinnitus 
diagnosed during service or any continuity of symptomatology of 
such a disorder after the Veteran's military service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

The Veteran has indicated his belief that his tinnitus is due to 
his in-service acoustic trauma.  See the Veteran's January 2006 
claim and June 2006 NOD.  The Board concludes that, although the 
Veteran may be competent to indicate symptoms of tinnitus during 
or following his service, a determination that the subsequent 
development of tinnitus is due to his military service is the 
type of finding which requires medical skill or knowledge.  In 
this case, there is no evidence presented that the Veteran has 
the requisite training or experience necessary to render him 
competent to make such a determination.  See Layno, at 469; 38 
C.F.R. § 3.159(a)(1).  Therefore the Board concludes that the 
Veteran's statement is not competent evidence of a connection 
between the Veteran's tinnitus and his service.  

Regarding the medical evidence of a connection between the 
Veteran's military service, including any acoustic trauma, and 
his tinnitus, the Board is again presented with one negative 
opinion and one positive opinion.  In evaluating the probative 
value of competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches...  As 
is true with any piece of evidence, the 
credibility and weight to be attached to 
these opinions [are] within the province of 
the adjudicators;...  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  Owens v.  
Brown, 7 Vet. App. 429, 433 (1995).

In February 2006, the Veteran provided the following a statement 
from Dr. Blount, M.D., indicating that he believed "it is more 
likely than not that his ringing of the ears... began with his 
occupation in the service as a Nike Hercules missleman."  Again, 
this statement appears to be based primarily, if not entirely on 
the basis of a history as related by the Veteran.  A medical 
history provided by a Veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In 
this case, Dr. Blount's opinion does not explain the relationship 
between any current tinnitus and the Veteran's military service, 
or how the Veteran's experience in service would have caused him 
to experience tinnitus.  In fact, the record indicates only that 
the Veteran's tinnitus is likely due to his service.  As such, 
the medical evidence supplied by Dr. Blount does not provide an 
adequate explanation for the conclusion that the Veteran's 
tinnitus is related to his military service.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. at 124.  Therefore, Dr. Blount's opinion does not 
provide a sufficient rationale for the conclusion provided. 

Furthermore, the AOJ provided the Veteran with a VA audiometric 
examination in April 2008 to determine the nature and etiology of 
his current tinnitus.  The examiner reviewed the Veteran's 
medical history and examined the Veteran, noting that the first 
evidence of tinnitus dates from the Veteran's September 1981 VA 
medical examination, about a year-and-a-half after the Veteran's 
military separation which had not found any tinnitus.  The 
examiner noted that the relevant medical literature states that 
"noise-induced tinnitus occurs at the time of exposure [to 
acoustic trauma], not after the noise has ceased."  Based on 
this evidence, the examiner concluded that the Veteran's tinnitus 
"is not the result of acoustic trauma incurred during military 
service."  The VA medical examination was thorough, based on an 
examination of the Veteran, provided a rationale for the opinion 
reached, and is supported by the evidence of record where the 
earliest evidence of tinnitus dates from the September 1981 VA 
medical examination and the Veteran has submitted no competent 
evidence to contradict the finding of the April 2008 medical 
examiner.  With the weight of the VA medical examination taken 
into account, the medical history does not show that the 
Veteran's tinnitus is due to his military service.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for tinnitus, with no reasonable doubt to 
resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened.  To 
this extent, the appeal is granted. 

As new and material evidence has been received, the claim for 
service connection for tinnitus is reopened.  To this extent, the 
appeal is granted. 

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


